Case 20-50133-grs             Doc 1715    Filed 04/07/21 Entered 04/07/21 18:49:01                Desc Main
                                         Document      Page 1 of 5




                               UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF KENTUCKY
                                        Lexington Division


     In re:

            OGGUSA, Inc., et al.,1                             Case No. 20-50133
                                                               Chapter 11

               Debtors.                                        Jointly Administered


                               Third Agreed Order Extending Deadline and
                               Scheduling Hearing on Final Fee Application

              Oxford Restructuring Advisors LLC solely in its capacity as Plan Administrator to

    the GenCanna Wind-Down Trust (the “Plan Administrator”) and Huron Consulting

    Services LLC (“Huron” and, together with the Plan Administrator, the “Parties”), both by

    and through their counsel, hereby agree and state as follows:

              1.      On January 15, 2021 Huron filed its Final Fee Application of

    Huron Consulting Services LLC as Restructuring Advisor to the Debtors for

    Final Allowance of Fees Earned and Expenses Incurred During the Period from

    February 6, 2020 Through and Including December 1, 2020 (Doc. 1637; the

    “Fee Application”). The Fee Application set a hearing date of February 18,

    2021.

              2.      On February 1, 2021 the Plan Administrator filed its Preliminary

    Objection to the Fee Application (Doc. 1654; the “Objection”).


        1
          The Debtors in these chapter 11 bankruptcy cases are (with the last four digits of their federal
    tax identification numbers in parentheses): OGGUSA, Inc. (f/k/a GenCanna Global USA, Inc.)
    (0251); OGG, Inc. (f/k/a GenCanna Global, Inc.) (N/A); and Hemp Kentucky LLC (0816).



        5690837/1/20331.000
Case 20-50133-grs            Doc 1715    Filed 04/07/21 Entered 04/07/21 18:49:01   Desc Main
                                        Document      Page 2 of 5




           3.        The original deadline for Huron to reply to the Objection was

    February 17, 2021.

           4.        Following the filing of the Objection, the Parties commenced good

    faith settlement discussions designed to resolve some or all of the issues raised

    in the Objection and proposed to devote additional time to such discussions.

    Accordingly, in order to facilitate such discussions, on February 12, 2021 the

    Parties entered into an Agreed Order Extending Deadline and Scheduling

    Hearing on Final Fee Application (the “First Agreed Order”). Pursuant to

    the First Agreed Order, the Parties agreed to extend the deadline for Huron to

    reply to the Objection to March 15, 2021 and agreed to continue the hearing on

    the Fee Application to March 18, 2021.

           5.        The Court approved the First Agreed Order on February 16, 2021.

    See Doc. 1669.

           6.        Following entry of the First Agreed Order, the Parties

    (i) continued their settlement discussions concerning the Fee Application and

    the issues raised in the Objection and (ii) cooperated with each other in

    connection with the Plan Administrator’s investigation of certain possible

    “Retained Causes of Action”2 against Huron and the “Lookback D&O’s”




       2 Terms in quotation marks that are not defined herein have the meanings
    given to them in the Debtors’ Second Amended Joint Plan of Liquidation (with
    Modifications) dated November 6, 2020 (Doc. 1496; the “Plan”).



                                                    2
       5690837/1/20331.000
Case 20-50133-grs            Doc 1715    Filed 04/07/21 Entered 04/07/21 18:49:01        Desc Main
                                        Document      Page 3 of 5




    employed       by        Huron   that   were   alluded   to   in   the   Objection    (the

    “Investigation”).

           7.        In order to allow the Plan Administrator and its counsel sufficient

    time to complete the Investigation, on March 17, 2021 the Parties entered into

    a Second Agreed Order Extending Deadline and Scheduling Hearing on Final

    Fee Application (the “Second Agreed Order”). Pursuant to the Second Agreed

    Order, the Parties agreed to extend the deadline for Huron to reply to the

    Objection to April 19, 2021, to continue the hearing on the Fee Application to

    April 22, 2021, and to an extension of the “Lookback D&O Action Deadline” to

    April 28, 2021.

           8.        The Court approved the Second Agreed Order on March 17, 2021.

    See Doc. 1699.

           9.        At this time the Parties remain engaged in settlement discussions

    and informal discovery and desire a further four-week extension of each of the

    dates and deadlines referred to above in the second sentence of paragraph 7.

           Therefore, based on the above, the Court hereby ORDERS AS

    FOLLOWS:

           10.       The deadline for Huron to reply to the Objection is extended to

    May 17, 2021.

           11.       The hearing on the Fee Application (and the Objection, if not

    resolved by the Parties) is continued to May 20, 2021 at 9:00 a.m. in the U.S.




                                                    3
       5690837/1/20331.000
Case 20-50133-grs            Doc 1715    Filed 04/07/21 Entered 04/07/21 18:49:01   Desc Main
                                        Document      Page 4 of 5




    Bankruptcy Court, Community Trust Building, 100 East Vine Street, 2nd

    Floor Courtroom, Lexington, KY 40507. The hearing will occur telephonically.

    Parties wishing to participate in the hearing shall call (888) 363-4749; Access

    Code 9735709# at least ten minutes before the hearing. Parties shall refer to

    https://www.kyeb.uscourts.gov/telephonic-hearing-instruction for additional

    telephonic court instructions.

           12.       Pursuant to the Parties’ agreement evidenced by this Agreed

    Order, the Lookback D&O Action Deadline with respect to the Lookback D&O’s

    employed by Huron is extended to May 26, 2021.

           13.       Nothing in this Order shall prejudice the Parties’ rights to request

    or agree to further extensions or continuances of the dates and deadlines (or

    any of them) set forth herein.

                                            [End of Order]




                                                    4
       5690837/1/20331.000
Case 20-50133-grs            Doc 1715    Filed 04/07/21 Entered 04/07/21 18:49:01   Desc Main
                                        Document      Page 5 of 5




        Have Seen and Agree:

                 Oxford Restructuring Advisors LLC, solely in its capacity
                 as the Plan Administrator of the GenCanna Wind-Down
                 Trust

                 By: /s/ John W. Guzzardo

                 Aaron L. Hammer (admitted pro hac vice)
                 John W. Guzzardo (admitted pro hac vice)
                 Nathan E. Delman (admitted pro hac vice)
                 Counsel for Oxford Restructuring Advisors, LLC (as the Trustee)
                 Horwood Marcus & Berk Chartered
                 500 West Madison Street, Suite 3700
                 Chicago, Illinois 60661 (312) 606-3200

                 Huron Consulting Services LLC and the
                 Lookback D&O’s employed by Huron

                 By: /s/ David B. Levant

                 David B. Levant
                 Counsel for Huron Consulting Services LLC
                 Stoel Rives LLP
                 600 University St., Suite 3600
                 Seattle, WA 98101
                 Telephone: (208) 387-4213
                 Email: david.levant@stoel.com




                                                    5
       5690837/1/20331.000
